AMERICAN INDEPENDENCE FUNDS TRUST (the “Trust”) SUPPLEMENT DATED JANUARY 31, 2017 TO THE SUMMARY PROSPECTUS DATED FEBRUARY 29, 2016 AS SUPPLEMENTED JANUARY 27, 2017 AI INTERNATIONAL FUND (Ticker Symbols: IMSSX, IIESX) THIS SUPPLEMENT PROVIDES NEW AND ADDITIONAL INFORMATION BEYOND THAT CONTAINED IN THE SUMMARY PROSPECTUS LISTED ABOVE. Effective immediately, Charles McNally is added as a portfolio manager to the AI International Fund. On page 5 of the summary prospectus, in the sub-section “Portfolio Management”, the table is deleted and replaced as follows: Manager Name Primary Title Firm Managed the Fund Since Nic Wherry Associate Portfolio Manager Manifold Partners LLC 2016 Jim Creighton Head, Manifold Cluster Analysis & Chief Investment Officer Manifold Partners LLC 2016 Charles McNally Chief Portfolio Strategist of RiskX Investments, LLC RiskX Investments, LLC 2017 PLEASE RETAIN THIS SUPPLEMENT FOR FUTURE REFERENCE
